Citation Nr: 1724330	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  13-19 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for patellofemoral syndrome of the left knee.

2.  Entitlement to a total disability rating based on unemployability (TDIU).


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 through July 1986 and from February 1988 through August 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Regional Office (RO) of the Department of Veterans' Affairs (VA) in Roanoke, Virginia.  This rating decision, in pertinent part, continued an evaluation of 20 percent for patellofemoral syndrome of the left knee. 

On her July 2013 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran requested a hearing before a Member of the Board in Washington, DC in connection with her claim.  This hearing was scheduled for July 2, 2014.  Prior to the hearing, the Veteran cancelled the hearing and did not request a postponement or motion for a new hearing.  As such, the request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704 (d).

In April 2015, the Board remanded the Veteran's claim for further development.  The Veteran's claim has been returned to the Board for appellate adjudication.

In August 2016, prior to AOJ re-certification in February 2017, the Veteran's representative withdrew representation.

In January 2017, the Veteran submitted a notice of disagreement for the evaluation of her Gastroesophageal Reflux Disease.  The same month, the Regional Office acknowledged the notice of disagreement and indicated that a statement of the case would be forthcoming.

The United States Court of Appeals for Veterans Claims (Court) holds that a TDIU claim is part and parcel of an initial or increased rating claim when raised by the record.  Mayhue v. Shinseki, 24 Vet. App. 273 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In other words, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating when this issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran asserted in a September 2016 VA Form 21-8940 that she is unemployable due to her service-connected disabilities.  In December 2016, the RO denied the Veteran's claim as she was still working part-time and received a 100 percent disability rating effective September 16, 2016.  Thus, the Board finds that the issue of TDIU is reasonably raised by the record and the Board assumes jurisdiction of it.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was most recently afforded a VA knee examination in November 2016.  However, the Board finds that the examination is inadequate.  The Court recently held 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply.  Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 provides, "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  Therefore, a new VA examination is required to provide an adequate assessment of the current severity of the Veteran's service-connected left knee.  The new VA examination should be conducted consistent with the Court's interpretation of 38 C.F.R. § 4.59 in Correia. 

Also, since the record reflects that the Veteran continues to receive VA treatment, updated VA treatment records should be obtained and associated with the claims file.

Finally, the Board notes that the issue of entitlement to TDIU is inextricably intertwined with the claim being remanded herein, as the outcome of the increased rating claim may impact the outcome of the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Hence, the Board will defer appellate consideration of the issue of entitlement to TDIU pending completion of the action requested below.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the Hampton VA Medical Center, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of December 2016 to the present. 

2.  After the records are associated with the claims file, schedule the Veteran for a VA joints examination to determine the nature and current level of severity of his service-connected left knee.  All indicated studies, including radiological testing, should be conducted.  The entire claims folder (i.e., both the paper claims file and any relevant medical records contained in VBMS and Virtual VA) must be made available to and reviewed by the examiner. 

The examiner must fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  The examiner should undertake range of motion studies of the Veteran's knee and comment on the degree of disability due to functional losses such as pain, fatigue, and weakness.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing.  The examiner should provide an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If it is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner should cite to the medical and competent lay evidence of record and fully explain the rationale for any opinions given. 

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, she should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

